DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawing 1 is objected to because the drawings are not descriptive and lack disclosing every feature of the invention specified in the claims.  Drawing merely provides boxes that represent a situation of a vehicle with an antenna and control module, another vehicle and a satellite that are not descriptive of the claimed invention, which is a method for determining a period. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, claim 4 is indefinite because it is unclear what is meant by the phrase “all the higher” and how it is meant to be defined, and further it is unclear on how to determine what the limitation “wherein the weighting given to a piece of time information is all the higher, the higher the respective time source confidence measure of the time source is” metes and bounds are.  For purpose of examination, the examiner believes this limitation to mean a higher weighting value is given to a piece of time information with a higher respective confidence measure relative to the other time information and their respective confidence measure.  However, the current claim language makes it unclear if this is the correct interruption as well as clearly stating and defining the limitation as reciting this.

Regarding claim 9, claim 9 is indefinite because it is unclear what is meant by “failure periods” and specifically how one determines and defines the metes and bounds for what constitutes a “failure period.”  It is also unclear what “period” is determined as unreliable when the deviation between failure 

Regarding claim 13, claim 13 is indefinite because it is unclear what is meant and how to implement the limitation “wherein the measure of time is implemented such that it can exclusively be amended to later periods.”  Particularly is it unclear what these “later periods” are and what they are in reference to (e.g. later to what)  It is also unclear what the intent is in “amended to later periods” as to what the metes and bounds of the action of amending the measure of time to later periods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 5319374) in view of Kirsch et al. (US 20090222589).

With respect to claim 1, Desai discloses a method for determining a period (determining universal time for establishing allocation time slots) [see abstract] in a vehicle [Fig. 1] comprising: 
receiving a quantity of time information from, in each case, a time source external to the vehicle (characterized in timing signal from satellite& timing signal from base station) [Col 6; ln 10-25], and
 establishing the period based on the time information (universal timing sequence) [Col 7; ln 4-35] & [Col 9; ln 13-33].
Desai fails to disclose wherein a respective time source confidence measure is assigned to each time source, and further establishing a total confidence measure assigned to the period based on the time source confidence measures.

Kirsch teaches about a method for synchronizing clocks in a network in order to allocate unambiguous time points on a common time scale to various events [see abstract] & [Par. 0001-0003]and further teaches about using an external time source as a reference time source to improve accuracy of a system establishing a global time, and specifically teaches about allocating a confidence value to the external time depending on which type of time source it originates from to enable optimal weighting in the new estimation of the global time [Par. 0030-0032] & [Par. 0040]. Kirsch further teaches that the circuit arrangement preferably has a state estimator, configured and/or controllable for determining a confidence value within the node for its momentary global time [Par. 0045].

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further include using a respective time source confidence measure that is assigned to each time source, and establish total confidence measure assigned to the period based on the time source confidence measures motivated by a desire to improve high-precision synchronization of clocks that determines a universal global time by applying a known 

With respect to claim 2, Desai discloses wherein the time information is received from time sources which are selected from the group consisting of: 
infrastructure facilities, 
roadside units,
 other vehicles,
special operations vehicles, 
backend systems, 
intelligent transport systems,
 radio-controlled clocks [see Fig. 1] & [Col 6; ln 21-35], 
public key infrastructure systems, 
satellites [see Fig. 1] & [Col 6; ln 10-20], and
 a mobile network.

With respect to claim 3, Desai fails to disclose wherein the time information is weighted during the establishment of the period. 
Kirsch discloses a technique for establishing a global time based on using time information from multiple sources wherein the time information is weighted during the establishment of the period [Par. 0031-0034]


With respect to claim 4, Desai fails to disclose wherein the weighting given to a piece of time information is all the higher, the higher the respective time source confidence measure of the time source is from which the time information was received. 
Kirsch discloses a technique for establishing a global time based on using time information from multiple sources and also teaches about determining a confidence value in each node and weighted appropriately so that the nodes with higher confidence values are weighted more when used to determine a new time for either the same node or another node, such as weighting GPS time in a more strongly weighted manner because of its high-precision standards [Par. 0031-0032 & 0039-0041].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further include that the weighting given to a piece of time information is all the higher, the higher the respective time source confidence measure of the time source is from which the time information was received motivated by a desire to improve high-precision synchronization of clocks that determines a universal global time by applying a known technique to a known device(method product) ready for improvement to yield predictable results (KSR), and further incorporating a confidence measure improves both accuracy in establishing a universal 

With respect to claim 5, Desai fails to disclose wherein a respective time source confidence measure is indicative of the accuracy and/or the reliability of the respective time source. 
Kirsch discloses a technique for establishing a global time based on using time information from multiple sources and further teaches wherein a respective time source confidence measure is indicative of the accuracy and/or the reliability] (characterized by trustworthiness) of the respective time source [Par. 0040 & 0117].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further have a respective time source confidence measure is indicative of the accuracy and/or the reliability of the respective time source motivated by a desire to improve high-precision synchronization of clocks that determines a universal global time by applying a known technique to a known device(method product) ready for improvement to yield predictable results (KSR), and further incorporating a confidence measure improves both accuracy in establishing a universal global time as well as providing information about how reliable that determined time is (see Kirsch [Par. 0005 & 0028]).

With respect to claim 6, Desai fails to disclose wherein a deviation between the time information is additionally determined. 
Kirsch discloses a technique for establishing a global time based on using time information from multiple sources wherein a deviation between the time information is additionally determined [Par. 0033-0034].


With respect to claim 7, Desai fails to disclose wherein the total confidence measure is additionally established based on the deviation. 
Kirsch discloses a technique for establishing a global time based on using time information from multiple sources wherein the total confidence measure is additionally established based on the deviation [Par. 0033-0036] & [Par. 0046-0049]. (“In particular, each deviation amount is used within a node for influencing each local clock and for deriving a quantity from a plurality of deviation amounts from various nodes, for influencing the global clock”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further include that the total confidence measure is additionally established based on the deviation motivated by a desire to improve high-precision synchronization of clocks that determines a universal global time by applying a known technique to a known device(method product) ready for improvement to yield predictable results (KSR), and further incorporating a confidence measure improves both accuracy in establishing a universal global time as well as providing information about how reliable that determined time is (see Kirsch [Par. 0005 & 0028]).

With respect to claim 8, Desai fails to disclose wherein an examination is activated in response to the deviation exceeding a prescribed threshold.
Kirsch discloses a technique for establishing a global time based on using time information from multiple sources wherein an examination is activated in response to the deviation exceeding a prescribed threshold [Par. 0037]. (characterized in a correction toward a slower setpoint speed and/or faster setpoint speed based on the available deviation amounts compared to either a high-speed threshold or a low-speed threshold respectively)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further implement an examination is activated in response to the deviation exceeding a prescribed threshold motivated by a desire to improve high-precision synchronization of clocks that determines a universal global time by applying a known technique to a known device(method product) ready for improvement to yield predictable results (KSR), and further incorporating a confidence measure improves both accuracy in establishing a universal global time as well as providing information about how reliable that determined time is (see Kirsch [Par. 0005 & 0028]).

With respect to claim 9, Desai fails to disclose wherein failure periods based on different time sources are compared with one another following a failure of a system implementing the method, wherein, 
if a deviation between the failure periods exceeds a threshold, it is ascertained that the period established is unreliable. (Examiner understands this limitation to merely be establishing whether a period established is unreliable based on the quality of signals coming from the different time sources since the claim is unclear and rejected under USC 112(b) above)

Kirsch discloses a technique for establishing a global time based on using time information from multiple sources and further teaches about defining a trustworthiness of different sources [Par. 0036, 0040] and includes a trustworthiness estimator that determines for a certain time point of local time the then valid deviation amount for the then valid global time of this node as well as its confidence. This deviation amount is then preferably also applicable as a deviation amount to voting module VM in addition to received deviation amounts [Par. 0073-0074 and 0084-0089].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further implement wherein failure periods based on different time sources are compared with one another following a failure of a system implementing the method, wherein, if a deviation between the failure periods exceeds a threshold, it is ascertained that the period established is unreliable motivated by a desire to improve accuracy in calculating a global time that accounts for and determines when certain periods are considered unreliable or untrustworthy.

With respect to claim 10, Desai discloses in which a continual measure of time is additionally advanced by an oscillator [Col 7; ln 36-47], wherein the measure of time is updated by the established period [Col 7; ln 25-47] & [Col 9; ln 13-34]. (“Arrival of this pulse is used to resynchronize CPU and/or TPU crystal oscillators, which produce the local real time clock (RTC) signal on an individual vehicle, to a correct time. The vehicle local timing signal may drift in a time interval between arrival of two consecutive SPS One PPS Signals but is resynchronized, ideally, at one second time intervals.”)

With respect to claim 11, Desai fails to disclose wherein the measure of time is only updated if the total confidence measure of the period exceeds a predetermined threshold.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai with Kirsch to further implement updating the measure of time only if the total confidence measure of the period exceeds a predetermined threshold motivated by a desire perform correction and synchronization of the local clock time to the universal global time when it is determined that an improvement in accuracy of the local clock time can be achieved.

With respect to claim 12, Desai discloses wherein the measure of time is updated at prescribed intervals and/or after prescribed events [Col 5; ln 60-67] & [Col 9; ln 5-37]. (characterized by periodically transmitting data that requires a precise an updated measure of time)

With respect to claim 13, Desai discloses wherein the measure of time is implemented such that it can exclusively be amended to later periods [Col 7; ln 44-46].  (Understood to mean the measure of time is used for establishing later periods such as when the external time sources are unavailable)

With respect to claim 15, Desai and Kirsch fail to necessarily disclose wherein the measure of time is not used for prescribed tasks until after an update or after a prescribed minimum number of updates.
Since both Desai and Kirsch are directed to improving clock synchronization using a universal/global time in order to improve functionality of the system such as operations requiring an accurate time, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai in view of Kirsch to not use the measure of time for prescribed tasks until after an update or after a prescribed minimum number of updates motivated 

With respect to claim 16, claim 16 recites the same limitations as claim 3; therefore claim 16 is rejected for the same reasons stated above with regards to claim 3.

With respect to claim 17, claim 17 recites the same limitations as claim 8; therefore claim 17 is rejected for the same reasons stated above with regards to claim 8.

With respect to claim 18, claim 18 recites the same limitations as claim 12; therefore claim 18 is rejected for the same reasons stated above with regards to claim 12.

With respect to claim 19, Desai discloses wherein the measure of time is updated at prescribed intervals and/or after a power failure [Col 5; ln 60-67] & [Col 9; ln 5-37] & [Col 9; ln 51-60] & [Col 10; ln 31-41]. (characterized by periodically transmitting data that requires a precise an updated measure of time & by identifying a “PUP” state or power-up transition of the system)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 5319374) in view of Kirsch et al. (US 20090222589) as applied to claim 10 above, and further in view of Abo El-Fotouh (US 2016/0357159).

With respect to claim 14, Desai and Kirsch fail to necessarily disclose in the event of a system administering the measure of time being switched off, the measure of time and/or a quantity of periods is/are stored.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Desai in view of Kirsch with Abo El-Fotouh to additionally have the capability of storing the measure of time and/or a quantity of periods  in the event of a system administering the measure of time being switched off motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that maintains information during times when the system is switched off.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864